DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 16 are pending.
Claims 1 – 16 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Archer Daniels Midland Co. (WO 2011/069028) (Archer) in view of Aarhuskarlshamn AB (WO 2014/012548) and further in view of Sud-Chemie AG (WO 2010/063450).
The rejected claims cover, inter alia, a process for refining vegetable oil, to suppress the formation of monochloropropanediol esters (MCPDe) and reduce the content of glycidyl esters, comprising first and second refinement stages, wherein the first refinement stage comprises: a) providing a crude vegetable oil having a combined MCPDe and glycidyl ester content below 0.2 ppm; b} degumming the crude vegetable oil to produce degummed vegetable oil; c) bleaching of the degummed vegetable oil with activated bleaching earth under reduced pressure to yield bleached vegetable oil; d) adding a base to the bleached vegetable oil and subsequent stripping and deodorizing under reduced pressure at a temperature below 255 °C to yield an intermediate refined vegetable oil; and wherein the second refinement stage 
Dependent claims 2 – 14 further limit the process.
However, Archer describes a process for removing glycidyl esters from oil.  Example 4C of Archer discloses the follow process: Palm olein (ADM, Quincy, IL) is used as staring material. On line 7 in [0084] it is described that the oil is physically refined.  The RBD oil is treated by rebleaching using BASF SF 105™ bleaching clay. It is specified on page 14 of Archer, at line 29-30, that BASF SF 105™ is an acid-activated bleaching clay.  The oil is subsequently deodorized at a temperature of 200°C (table 4C1).  A reduction of glycidyl esters is obtained but, not specified.
The difference between Archer and the instantly claimed invention is as follows: step d) adding a base to the bleached vegetable oil and subsequent stripping and deodorizing under reduced pressure at a temperature below 255 °C to yield an intermediate refined vegetable oil; step b)  degumming is water degumming, or acid degumming using a non-chloride-containing acid; and the stripping in step d) is performed using steam.
With regard to step d) adding a base to the bleached vegetable oil and subsequent stripping and deodorizing under reduced pressure at a temperature below 255 °C to yield an intermediate refined vegetable oil, the Examiner turns to the "C deodorization temperature) results in a level of glycidyl ester that is not detected, with a limit of quantification of 0.1 ppm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to include the deodorization step of Aarhuskarishamn in to the process of Archer.  The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of 
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding step b)  degumming is water degumming, or acid degumming using a non-chloride-containing acid, the Examiner turns to the teaching of Sud-Chemie.  The prior art of Sud-Chemie describes a process for refining oils, wherein a crude oil is first degummed so that a degummed oil is obtained, and the degummed oil is further bleached and deodorized. In Sud-Chemie it was further found that degumming has a significant influence on the concentration of 3-MCPDe, which is formed during the refining of oils and fats. (pp. 8, ln 17-18).  In table 1 of example 1 of Sud-Chemie, the positive effect of degumming with water and also degumming with citric acid and phosphoric acid, followed by a bleaching step is demonstrated on reduction of 3-MCPDe content in the RBD oil.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to use water for degumming or phosphoric acid in the process of process of Archer to further reduce the content of MCPDe.  The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  
	Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly claimed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to the stripping in step d) is performed using steam, the Examiner turns to the teaching of Aarhuskarishamn.  Example 9 of Aarhuskarishamn uses stripping steam deodorization process.  (pp. 18, ln 5 – 8).  This limitation is deemed to be obvious absent a showing of unexpected results.  
	A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Claim Rejections - 35 USC § 103
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Loders Croklann B.V. (WO 2012/065790).
Rejected claim 15 covers a method of preparing a food product by adding as an ingredient an oil or fat produced by the process of claim 1.
Rejected claim 16 covers a food product comprising an oil or fat produced by the process of claim 1.  
The Examiner combined the rejection for claim15 and 16 because the prior art of Loders is applicable to all claim sets, and the invention of claim 15 is not patentability unobvious from the invention of claim 16.  
However, Examples 1 and 2 of Loders discloses a process for refining oil wherein the contaminant, MCPDe is reduced to 1.9ppm.  (pp. 5).  According the oils of Loders can be used in food stuff.  (pp. 1, 3rd para.)
The difference between Loders and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 
However, based on the above, Loders teaches the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622